Citation Nr: 1454262	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  11-23 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for diabetes mellitus, type II, as due to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy of the hands and feet, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to February 1961 and from February 1961 to November 1974.

This matter initially came to Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the special processing unit at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, known as the Tiger Team.  Jurisdiction remains with the Indianapolis, Indiana RO.

In May 2014, the Board the Board reopened the Veteran's claim of entitlement to service connection for peripheral neuropathy of the hands and feet and remanded it for additional development.  That development having been completed, the matter now returns to the Board for further review.

The September 2010 rating decision that forms the basis for this appeal denied reopening of the Veteran's November 2009 claim of entitlement to service connection for numbness and tingling of the hands and feet.  In a Notice of Disagreement (NOD), received in October 2010, the Veteran argued that VA failed to provide him an examination in conjunction with his claimed symptoms.

Initially, the Board notes that a claim for VA benefits requires "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  However, a claimant is not required to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Id. at 86.  This is because a claimant is not expected to have medical expertise and generally "is only competent to identify and explain the symptoms that he observes and experiences."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence of laypersons to testify as to symptoms but not medical diagnosis).  

Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.  See Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000); Robinson v. Peake, 21 Vet. App. 545, at 552 (characterizing Schroeder as holding that "the duty to assist applies to the entire claim, which might require assistance in developing more than one theory in support of that claim"); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Brokowski, 23 Vet. App. at 85.  Overall, the scope of the claim will be based on a sympathetic assessment of "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim," i.e., the information gathered upon investigation.  Clemons, 23 Vet. App. at 5.

In DeLisio v. Shinseki, 25 Vet. App. 45, 54 (2011), the Court indicated that pursuant to 38 C.F.R. § 3.310 (allowing for secondary service connection of a "disability which is proximately due to or the result of a service-connected disease or injury"), the relationship between a claimant's condition and service may be established through a causal chain of diseases or disabilities.  The Court held that if the condition for which VA benefits are sought (i.e. peripheral neuropathy) is not directly associated with service, but information obtained during the processing of the claim reasonably indicates that the cause of the condition is a disease or other disability that may be associated with service (i.e. diabetes), "the Secretary generally must investigate whether the causal disease or disability is related to service, in order to determine whether the claimed condition is related secondarily to service."  Id.  (citing Schroeder, 212 F.3d at 1271; Roper v. Nicholson, 20 Vet. App. 173, 179 (2006); and McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006)).  Thus, if VA determines that the causal disease or disability is, in fact, connected to service, "then the claim for benefits for the condition 'reasonably encompasses' a claim for that causal disease or disability, such that no additional filing is necessary to initiate a claim for benefits for the causal disease or disability."  Id. (citing Clemons, 23 Vet. App. at 5 and Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (holding that the issue of the appropriateness of a total disability rating based on individual unemployability (TDIU) is inferred as part of a claim whenever evidence of unemployability is submitted with a claim for benefits)).  This is because, as noted, the law does not expect the claimant to have the medical or legal expertise to file a claim requesting benefits for each technical disability in the causal chain of disabilities that composes his condition, and a claim must be read sympathetically.  Id.  

In light of the above, and considering the evidence of record, discussed below, showing that the Veteran's peripheral neuropathy of the hands and feet is due to his diagnosed diabetes mellitus, type II, the Board construes the Veteran's November 2009 petition to reopen, and the subsequent October 2010 notice of disagreement, as involving both the claim for service connection for diabetes and the claim for service connection for peripheral neuropathy of the hands and feet, as secondary to his diabetes.  Accordingly, the Board has recharacterized the issues on appeal as reflected on the title page, which is in keeping with Court's holdings in Clemons, Brokowski, Schroeder, Robinson, and DeLisio, and with VA's duty to construe claims liberally.  See Szemraj v. Principi, 357 F.3d 1370 (2004); accord Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  An unappealed February 2008 rating decision denied the Veteran's claim of entitlement to service connection for diabetes mellitus, type II.

2.  Additional evidence received since the February 2008 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for diabetes mellitus, type II.

3.  The evidence of record establishes that the Veteran was likely exposed to herbicides during his military service.

4.  The Veteran's diagnosed diabetes mellitus, type II, is presumed to have been caused by his herbicide exposure in service.

5.  The probative evidence of record demonstrates that the Veteran's peripheral neuropathy of the hands and feet is causally related to his now service-connected diabetes mellitus, type II. 


CONCLUSIONS OF LAW

1.  The February 2008 rating decision, which denied entitlement to service connection for diabetes mellitus, type II, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has since been submitted to reopen the claim of entitlement to service connection for diabetes mellitus, type II.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  The criteria for service connection for peripheral neuropathy of the hands and feet are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Because the Board is granting the Veteran's claims in full, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced).

II.  New and Material Evidence

Service connection for diabetes was denied on the merits in a February 2008 rating decision.  The Veteran was notified of this decision and his appellate rights in a March 2008 letter, in accordance with 38 C.F.R. § 19.25 (2014).  He did not appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014) (setting forth requirements and time limits for initiating and perfecting an appeal).  Moreover, new and material evidence was not received within one year of the February 2008 rating decision.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (providing that new and material evidence must have been associated with the file since the last prior final denial of the claim, whether the denial was on the merits or on procedural grounds).  
Accordingly, this rating decision is final, and new and material evidence is therefore required to reopen the claim.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(a); 20.1103 (2014).

Here, new and material evidence has been received in the form of records of private treatment dated from July to September 2014 reflecting a five to six year history of diabetes, and the June 2014 VA examination report reflecting that the Veteran "has a diagnosis of diabetes mellitus that has been confirmed on laboratory testing and for which he is being treated by his primary care physician with medication."  At the time of the February 2008 rating decision, the evidence of record did not reflect that the Veteran had been diagnosed with diabetes.  Accordingly, this evidence relates to an unestablished fact necessary to reopen the claim, and raises a reasonable possibility of establishing entitlement to service connection for diabetes mellitus, type II.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117-121 (2010).  Therefore, reopening is warranted.


III.  Service Connection

Under VA law, service connection may be granted for any current disability that is the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).



Additionally, service connection for certain listed disabilities may also be established by legal presumption where a Veteran served on active duty in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6).  Such a Veteran is presumed to have been exposed to herbicide agent during service unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam Era.  38 C.F.R. § 3.307(a)(6). 

As diabetes mellitus, type II, is among the list of diseases that will be presumptively service connected if the Veteran was exposed to herbicides during active service, it will be service-connected where the evidence establishes herbicide exposure even where there is no evidence of diabetes in service.  See 38 C.F.R. § 3.309(e) (also explaining that the provisions of 3.307(d) must also be satisfied).

Here, the Veteran's DD214 reflects that he had service on land in Vietnam during the Vietnam Era, and thus he is presumed to have been exposed to an herbicide agent.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(iii).  See also May 2014 Board Remand (noting that the evidence demonstrates that Veteran served in the Republic of Vietnam during the Vietnam War Era).  Moreover, medical evidence of record shows that the Veteran has a current diagnosis of diabetes mellitus, type II.  See, e.g., June 2014 VA Peripheral Nerves Conditions Examination Report (finding that the Veteran "has a diagnosis of diabetes mellitus that is confirmed by laboratory testing and for which he is being treated by his primary care physician with medication" and noting that "[d]iabetes mellitus is considered a presumptive service connection diagnosis in veterans with service in Vietnam"); July 2014 Examination Report from Caylor-Nickel Clinic, P.C. (reflecting that the Veteran has been "diabetic [for] 5-6 years"); August 2014 Clinical Visit Summary from Ortho NorthEast (noting the Veteran's history of type 2 diabetes).  See also McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that service connection may be granted for a disability that manifests at any point during the pendency of a claim).  


As such, he is entitled to service connection for diabetes mellitus, type II, on a presumptive basis under 38 C.F.R. § 3.309(e).  Accordingly, the Veteran's claim of entitlement to service connection for diabetes mellitus, type II, is granted.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

As concerning the claim of entitlement to service connection for peripheral neuropathy, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In this regard, the June 2014 VA examiner diagnosed bilateral diabetic peripheral neuropathy of the hands and feet.  See June 2014 VA Peripheral Nerves Conditions Examination Report (stating that the Veteran "has findings on nerve conduction testing that is consistent with diabetic peripheral neuropathy in the upper and lower extremities").  As to etiology, the examiner opined that, based on his review of the claims file and reported medical history, the results of nerve conduction studies, and a physical examination of the Veteran, "the claimed condition of peripheral neuropathies in the upper and lower extremities is at least as likely as not (50% or greater probability) proximately due to [or] the result of the veteran's . . . diabetes mellitus."  This opinion is both competent and credible.  Moreover, there is no contrary medical opinion evidence on file.

Therefore, in light of the above, the Board will resolve doubt in favor of the Veteran and grant the claim for service connection for peripheral neuropathy of the 

hands and feet as secondary to the now service-connected diabetes mellitus, type II.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2014).


ORDER

As new and material evidence has been submitted, the petition to reopen the claim of entitlement to service connection for diabetes mellitus, type II, is granted.

Entitlement to service connection for diabetes mellitus, type II, is granted

Entitlement to service connection for peripheral neuropathy of the hands and feet as secondary to service-connected diabetes mellitus, type II, is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


